Name: Commission Regulation (EEC) No 1742/90 of 26 June 1990 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 161 /34 Official Journal of the European Communities 27. 6 . 90 COMMISSION REGULATION (EEC) No 1742/90 of 26 June 1990 fixing the import levies on frozen sheepmeat and goatmeat and Pacific States or in the overseas countries and territo ­ ries ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3869/89 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ^), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3869/89 (2), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto.1403/90 (3) ; Whereas Council Regulation (EEC) No 715/90 (4) lays down the arrangements applicable to agricultural products and certain goods resulting from the processing of agri ­ cultural products originating in the African, Caribbean Article 2 This Regulation shall enter into force on 2 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 0 Oj No L 374, 22.. 12. 1989, p. 54. (3) OJ No L 133, 24. 5. 1990, p. 76. (4) OJ No L 84, 30 . 3 . 1990, p. 85. 27. 6 . 90 Official Journal of the European Communities No L 161 /35 ANNEX to the Commission Regulation of 26 June 1990 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 27 from 2 to 8 July 1990 Week No 28 from 9 to 15 July 1990 Week No 29 from 16 to 22 July 1990 Week No 30 from 23 to 29 July 1990 Week No 31 from 30 July to 5 August 1990 0204 30 00 149,748 142,653 139,735 138,318 137,785 0204 41 00 149,748 142,653 139,735 138,318 137,785 0204 42 10 104,824 99,857 97,815 96,823 96,450 0204 42 30 164,723 156,918 153,709 152,150 151,564 0204 42 50 194,672 185,449 181,656 179,813 179,121 0204 42 90 194,672 185,449 181,656 179,813 179,121 0204 43 00 272,541 259,628 254,318 251,739 250,769 0204 50 51 149,748 142,653 139,735 138,318 137,785 0204 50 53 104,824 99,857 97,815 96,823 96,450 0204 50 55 164,723 156,918 153,709 152,150 151,564 0204 50 59 194,672 185,449 181,656 179,813 179,121 0204 50 71 194,672 185,449 181,656 179,813 179,121 0204 50 79 272,541 259,628 254,318 251,739 250,769 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89 , (EEC) No 479/90 and (EEC) No 952/90.